Citation Nr: 0914969	
Decision Date: 04/22/09    Archive Date: 04/29/09

DOCKET NO.  05-28 682A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent 
for post-traumatic stress disorder (PTSD). 

2.  Entitlement to an initial rating in excess of 20 percent 
for chronic lumbar strain.

3.  Entitlement to an effective date earlier than March 17, 
2004, for service connection for PTSD.  

4.  Entitlement to service connection for coronary artery 
disease.

(The issue of whether there was clear and unmistakable error 
in the Board of Veterans' Appeals November 1983 decision that 
denied service connection for PTSD is addressed in a separate 
decision). 


ATTORNEY FOR THE BOARD

C. Fetty, Counsel

INTRODUCTION

The Veteran had active military service from June 1968 to May 
1971 and from September 14, 1976 to November 2, 1976.   

This appeal comes to the Board from a February 2005-issued 
rating decision of the Department of Veterans Affairs (VA) 
Regional Office (RO) in St. Petersburg, Florida, that granted 
service connection for PTSD effective from March 17, 2004, 
and assigned an initial 30 percent rating.  The Veteran has 
appealed for a higher initial rating and an earlier effective 
date.  This appeal also arises from a November 2006 RO rating 
decision that granted service connection for chronic lumbar 
strain and assigned an initial 20 percent rating.  The 
Veteran has appealed for a higher initial rating.  

In pertinent part of an October 2005 rating action, the RO 
notified the Veteran that service connection for coronary 
artery disease, also claimed as heart artery disease, had 
been denied.  In November 2005, the Veteran submitted a 
notice of disagreement (NOD) to that decision.  A statement 
of the case (SOC) addressing this issue has not been issued 
and it is unclear that the NOD has been withdrawn.  In 
accordance with 38 C.F.R. § 19.26, unless the matter has been 
resolved by a grant of benefits or the NOD is withdrawn by 
appellant or his representative, the agency must prepare an 
SOC.  Thus, a remand is necessary.  Manlincon v. West, 
12 Vet. App. 238, 240-41 (1999); VAOPGCPREC 16-92.  Service 
connection for coronary artery disease is addressed in the 
REMAND portion of the decision below and is REMANDED to the 
agency of original jurisdiction (AOJ) via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  During the initial rating period, the Veteran's service-
connected PTSD has been shown to be manifested by such 
symptoms as occupational and social impairment, with 
deficiencies in most areas, such as loss of pleasure in most 
activities; sleep difficulty; panic attacks; severe anxiety; 
legal problems; intrusive thoughts; hypervigilance and 
avoidance; irritability with violence; exaggerated startle 
response; confused thinking; lack of concern for social 
rules; impaired judgment and insight; severe social 
dysfunction; moderate occupational dysfunction; poor 
concentration ability; flat affect; blunted, bland, and 
depressed mood; and, reported visual and auditory 
hallucinations.  

2.  During the initial appeal period, the Veteran's service-
connected chronic lumbar strain has been manifested by 
moderate limitation of motion of the thoracolumbar spine; 
radicular symptoms and/or intervertebral disc syndrome have 
not been associated with the service-connected lumbar spine 
strain; neither thoracolumbar spine ankylosis nor forward 
flexion of the thoracolumbar spine to 30 degrees or less is 
shown.  

3.  In a November 1983 decision, the Board denied service 
connection for PTSD.

4.  The November 1983 Board decision is not based on clear 
and unmistakable error.

5.  In a May 1990, decision, the Board denied service 
connection for an acquired psychiatric disorder, including 
PTSD. 

6.  The veteran has not asserted clear and unmistakable error 
in the May 1990 Board decision.

7.  On April 26, 1991, the RO received a new claim for 
service connection PTSD, which resulted in an eventual grant 
of service connection and an initial rating for PTSD. 


CONCLUSIONS OF LAW

1.  The criteria for an initial schedular rating of 70 
percent, but no more, for PTSD are met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002 & Supp.2008); 38 C.F.R. 
§§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.10, 4.126, 4.130, 
Diagnostic Code 9411 (2008). 

2.  The criteria for an initial rating in excess of 20 
percent for chronic lumbar strain are not met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002 & Supp.2008); 38 C.F.R. 
§§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.71, Plate 
V, 4.71a, Diagnostic Code 5237 (2008). 

3.  The criteria for an earlier effective date of April 26, 
1991, for service connection for PTSD are met.  38 U.S.C.A. 
§§ 5101, 5103, 5103A, 5107, 5110 (West 2002 
& Supp. 2008); 38 C.F.R. §§ 3.102, 3.104, 3.105, 3.151, 
3.155, 3.157, 3.159, 3.400 (b) (2) (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA must notify and assist claimants in substantiating claims 
for benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2008).  Upon receipt of a complete or 
substantially complete application for benefits, VA must 
notify the claimant and his or her representative, if any, of 
any information and any medical or lay evidence that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  VA must also inform the claimant of any 
information and evidence not of record that VA will seek to 
provide and that the claimant is expected to provide.  This 
notice must be provided prior to an initial unfavorable 
decision.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  VA 
notice was provided to the Veteran in August 2004 and June 
2006 prior to the February 2005 and November 2006 rating 
decisions that granted service connection for PTSD and a 
lumbar spine disability, respectively.  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims (Court) held that, upon 
receipt of an application for service-connection, 38 U.S.CA. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to provide the 
claimant with notice of what information and evidence not 
previously provided, if any, will assist in substantiating, 
or is necessary to substantiate, each of the five elements of 
the claim, including notice of what is required to establish 
service connection and that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  In this case, the required 
notice was sent to the Veteran in May 2006 and again in 
November 2007. 

VA also has a duty to assist the claimant in the development 
of the claim.  This duty includes assisting the claimant in 
obtaining service treatment records and pertinent treatment 
records and providing an examination when necessary.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159. 

All necessary development has been accomplished and 
adjudication may proceed without unfair prejudice to the 
claimant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  VA 
has obtained any VA records identified.  The claimant was 
afforded VA medical examinations.  Neither the claimant nor 
his representative has identified, and the record does not 
otherwise indicate, any additional existing evidence that is 
necessary for fair adjudication of the claims that has not 
been obtained.  Hence, no further notice or assistance to the 
claimant is required to fulfill VA's duty to assist in the 
development of the claims.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001).

Disability Ratings

Disability ratings are based upon the average impairment of 
earning capacity as determined by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2008).  
Diagnostic codes identify the various disabilities.  
38 C.F.R. Part 4.  The entire medical history is reviewed 
when making disability evaluations.  38 C.F.R. § 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1995).  In 
determining the current level of impairment, the disability 
must be considered in the context of the whole recorded 
history, including service treatment records.  38 C.F.R. 
§ 4.2.  Where there is a question as to which of two ratings 
shall be applied, the higher rating will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  38 C.F.R. § 4.7.  

Evaluation of a disability includes consideration of the 
veteran's ability to engage in ordinary activities, including 
employment, and the effect of symptoms on functional 
abilities.  38 C.F.R. § 4.10.

In Fenderson v. West, 12 Vet. App. 119, 126-7 (1999), the 
Court distinguished a claim for an increased rating from that 
of a claim arising from disagreement with the initial rating 
assigned after service connection was established.  The Court 
later held that where the evidence contains factual findings 
that demonstrate distinct time periods in which the service-
connected disability exhibited diverse symptoms meeting the 
criteria for different ratings during the course of the 
appeal, the assignment of staged ratings would be necessary.  
See Hart v. Mansfield, 21 Vet. App. 505, 510 (2007).  

Initial PTSD Rating

The RO granted service connection for PTSD in a February 2005 
rating decision and assigned a 30 percent disability rating.  
The disability has been rated 30 percent disabling for the 
entire appeal period under Diagnostic Code 9411.  Under 
38 C.F.R. § 4.130, Diagnostic Code 9411, PTSD will be 
evaluated in accordance with the General Rating Formula for 
Mental Disorders.  Under that formula, a 30 percent 
evaluation is warranted for occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, mild memory loss (such as forgetting names, 
directions, recent events).  

A 50 percent evaluation is warranted for occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short-and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  

A 70 percent evaluation is warranted for occupational and 
social impairment with deficiencies in most areas, such as 
work, school, family relationships, judgment, thinking or 
mood, due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting ability to function 
independently, appropriately and effectively; impaired 
impulse control (such as unprovoked irritability with periods 
of violence); spatial disorientation; neglect of personal 
appearance and hygiene; difficulty in adapting to stressful 
circumstances (including work or a worklike setting); and 
inability to establish and maintain effective relationships.  

A 100 percent evaluation is warranted for total occupational 
and social impairment, due to such symptoms as: gross 
impairment in thought processes or communication; persistent 
delusion or hallucination; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
ability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; and memory loss for names of closes relatives, 
own occupation, or own name.  

The Court stated that the specified factors for each 
incremental rating were examples rather than requirements for 
a particular rating.  Therefore, the Court concluded, the 
analysis should not be limited solely to whether the claimant 
exhibited the symptoms listed in the rating scheme.  
Consistent with the foregoing, the Court also found it 
appropriate to consider factors outside the specific rating 
criteria in determining the level of occupational and social 
impairment.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  

When evaluating a mental disorder, the rating agency shall 
consider the frequency, severity, and duration of psychiatric 
symptoms, the length of remissions, and the veteran's 
capacity for adjustment during periods of remission.  The 
rating agency shall assign an evaluation based on all the 
evidence of record that bears on occupational and social 
impairment rather than solely on the examiner's assessment of 
the level of disability at the moment of the examination.  
38 C.F.R. §  4.126(a).  

When evaluating the level of disability from a mental 
disorder, the rating agency will consider the extent of 
social impairment, but shall not assign an evaluation solely 
on the basis of social impairment.  38 C.F.R. § 4.126(b).

The Veteran has undergone both VA and private mental 
evaluation during the appeal period.  VA clinical 
psychologists have offered Global Assessment of Functioning 
(hereinafter GAF) scores ranging from 60 to 72, while a 
private psychologist has assigned a much lower score.  

According to the American Psychiatric Association's 
Diagnostic and Statistical Manual of Mental Disorders 
(hereinafter referred to as DSM-IV), a score of 71 to 80 is 
indicative of transient, if any, symptoms that are expectable 
reactions to psychosocial stressors resulting in no more than 
slight impairment in social, occupational, or school 
functioning, i.e., temporarily falling behind in schoolwork.  
A GAF score of 61 to 70 is indicative of some mild symptoms, 
or some difficulty in social, occupational, or school 
functioning, but generally functioning pretty well.  A GAF 
score of 51 to 60 is indicative of moderate symptoms (flat 
affect and circumstantial speech, occassional panic attacks) 
or moderate difficulty in social, occupational, or school 
functioning (few friends, conflicts with peers or co-
workers).  See 38 C.F.R. § 4.125 (2008). 

An April 2004 VA clinical report documents a telephone 
interview with the Veteran, rather than an in-person 
examination.  The examiner noted daily depression, loss of 
pleasure in most activities, sleep difficulty, repeated 
anxiety attacks and panic attacks, and severe anxiety, among 
others.   

The Veteran underwent psychological counseling later in April 
2004.  A VA social sciences specialist described the Veteran 
the following way:  "...quite disheveled, poor hygiene, 
extremely dirty jeans and t-shirt."  The Veteran was a self-
employed transporter of used-tires destined for disposal.  
Legal problems included arrests for aggravated assault, 
domestic violence, and probation violation.  Convictions were 
obtained and he was incarcerated for a time, although this 
might have occurred prior to the appeal period.  He avoided 
VA medical care in the past because they assigned a 
Vietnamese doctor to his case.  He had no suicidal/homicidal 
ideation.  The GAF score was 60.  

A September 2004 VA psychiatrist consultation report reflects 
war-related dreams, night sweats, intrusive thoughts, 
hypervigilance, avoidance, and exaggerated startle response.  
The report notes that the Veteran continued to work.  His 
insight was only fair.  

A December 2004 VA PTSD compensation examination report 
mentions confused thinking, anxiety, and lack of concern for 
social rules.  A prior diagnosis of paranoid schizophrenia 
was re-characterized as likely to have been a mixture of PTSD 
symptoms and alcohol abuse.  A history of suicidal ideation 
was noted, but this was not a current concern.  The Veteran 
did not exhibit a panic attack, but most other symptoms 
mentioned in earlier reports were substantiated.  PTSD was 
found.  The GAF score was 65. 

Three weeks later, in January 2005, VA again examined the 
Veteran.  Anxiety, avoidance, and other symptoms mentioned 
above were reported.  Insight was good, but judgment was 
fair.  The psychiatrist found severe social dysfunction and 
moderate occupational dysfunction due to psychiatric illness.  
The Veteran remained employable.  The GAF score was 72.  

In his February 2005 NOD, the Veteran reported difficulty in 
establishing and maintaining effective work and social 
relationships.  

In May 2006, the Veteran underwent a comprehensive evaluation 
conducted by a psychiatrist in private practice.  The 
psychiatrist offered a GAF score of 30 [according to DSM-IV, 
a score of 21 to 30 is indicative of delusions or 
hallucinations or serious impairment in communications or 
judgment or inability to function in almost all areas.  
38 C.F.R. § 4.125].

In May 2006, a private psychiatrist noted the Veteran's poor 
employment history since active military service.  The 
psychiatrist noted good grooming but poor concentration 
ability.  Affect was flat.  Judgment was impaired.  Mood was 
blunted, bland, and quite depressed.  The Veteran described 
visual and auditory hallucination involving dark, face-like 
entities that sometimes spoke to him.  The Axis I diagnosis 
was PTSD with depression, concentration impairment, sleep 
disturbance, isolation, panic features and bipolar features.  
The psychiatrist assigned a GAF score of 30.  The 
psychiatrist further commented that the Veteran showed 
tremendous difficulty with isolation, severe interpersonal 
relationship problems, and tremendous paranoid ideation and 
hyperactivity.  The psychiatrist concluded that the Veteran 
was "unable to maintain employment."  

An October 2006 VA psychiatry consultation report notes that 
the Veteran was unshaven and dressed in soiled clothing.  
When asked about PTSD symptoms, he answered that he did not 
know what those were.  The only impression offered was 
alcohol dependence.  

A February 2008 VA PTSD compensation examination report notes 
that the Veteran was neatly groomed.  He admitted 
irritability, anger, exaggerated startle response, but denied 
other symptoms.  He remained self-employed.  The diagnosis 
was PTSD with alcohol dependence.  The GAF score was 65.  The 
psychologist felt that the symptoms shown did not represent a 
change in functioning since last compensation examination.  

During the initial rating period, PTSD has been manifested by 
loss of pleasure in most activities, sleep difficulty, 
anxiety attacks, panic attacks, severe anxiety, legal 
problems, intrusive thoughts, hypervigilance, avoidance, 
irritability with violence, exaggerated startle response, 
confused thinking, lack of concern for social rules, impaired 
judgment and insight, severe social dysfunction, moderate 
occupational dysfunction, poor concentration ability, flat 
affect, blunted, bland, and depressed mood, and reported 
visual and auditory hallucinations.  

Comparing the manifestations of PTSD mentioned above with the 
rating criteria of various categories reveals that several 
symptoms fit into both the 50 and 70 percent rating 
categories; however, certain manifestations appear only in 
the 70 percent category.  These include near continuous 
depression affecting the ability to function independently, 
appropriately, and effectively, irritability and violence, 
neglect of personal appearance and hygiene, and difficulty in 
dealing with stressful situations.  

The evaluation that best reflects the true occupational and 
social impairment appears to be the 70 percent evaluation.  
38 C.F.R. §  4.126(a).  The 100 percent rating criteria for 
PTSD are not more nearly approximated because total 
occupational and social impairment is not shown, although 
visual and auditory hallucinations were mentioned.  Only one 
examiner found the Veteran to be unemployable due to PTSD and 
only one GAF score that was assigned during the appeal period 
represents total occupational impairment.  The remaining 
examiners did not find total occupational impairment.  Thus, 
the criteria for a 100 percent schedular rating are not more 
nearly approximated.  

While the most recent VA examination report suggests that the 
PTSD symptoms have improved, the psychologist specifically 
reported that the report does not represent a change in 
functioning since the previous examination.  The evidence 
therefore does not contain factual findings that demonstrate 
distinct time periods in which the service-connected 
disability exhibited diverse symptoms meeting the criteria 
for different ratings during the course of the appeal.  The 
assignment of a staged rating is therefore not necessary.  
Hart, supra.  

After considering all the evidence of record, the Board finds 
that the evidence favors a 70 percent schedular rating for 
PTSD.  The claim for an initial schedular disability rating 
for PTSD must therefore be granted.  



Chronic Lumbar Strain

During an April 2006 evaluation, the Veteran denied any motor 
or sensory deficit, but during an August 2006 VA orthopedic 
examination, he reported back pain radiating to the legs.  
Flare-ups occurred daily.  He reported multiple 
incapacitating periods of low back pain where a physician had 
prescribed bed rest.  The examiner noted a slow, unsteady 
walk, but then reported a steady gait.  Straight leg raising 
test was positive at 45 degrees.  X-rays showed early 
degenerative disc disease of the lower lumbar spine.  
Thoracolumbar spine range of motion was to 70 degrees of 
flexion, 15 degrees of extension, 15 degrees of right lateral 
bending, 15 degrees of left lateral bending, and to 15 
degrees of right rotation and 15 degrees of left rotation.  
Repeated range of motion exercise caused further limitation 
of motion.  Pain began at 60 degrees of flexion.  The 
examiner reported that body habitus and pain caused all 
limitation of motion.  X-rays showed degenerative changes at 
L5-S1.  The diagnoses were osteoarthritis and chronic lumbar 
strain.  In an October 2006 addendum report, the VA examiner 
dissociated lumbar osteoarthritis from the service-connected 
lumbar strain.  

In November 2006, the RO granted service connection for 
chronic lumbar strain effective from May 3, 2006, and 
assigned an initial 20 percent rating under Diagnostic Code 
5237. 

A November 2006 VA magnetic resonance imaging (MRI) report 
reflects disc bulges at L3 through S1.  

In September 2007, the Veteran reported worsening low back 
symptoms.  An October 2007 VA MRI report confirmed worsening 
disc bulging with herniation at L5-S1.  November 2007 VA X-
rays showed L5-S1 disc space narrowing and bone spur 
formation throughout the lumbar spine. 

In December 2007, the Veteran underwent a VA orthopedic 
compensation examination.  He reported no change in symptoms, 
but, he reported back pains that radiated to the legs.  
Flare-ups occurred.  The examiner indicated that the Veteran 
had not had an incapacitating period of low back pain.  The 
examiner noted sensory deficits in both lower extremities.  
Thoracolumbar spine range of motion was to 70 degrees of 
flexion, 15 degrees of extension, 15 degrees of right lateral 
bending, 15 degrees of left lateral bending, and to 15 
degrees of right rotation and 15 degrees of left rotation.  
Repeated range of motion exercise caused further limitation 
of motion.  Pain began at 60 degrees of flexion.  The 
examiner reported that pain caused all limitation of motion 
and denied any other reason for limitation of motion.  The 
diagnoses were herniated nucleus pulposis of L4-S1 with 
severe secondary spinal stenosis; and, chronic lumbar spine 
strain.  The examiner noted that morbid obesity contributed 
to the pain. 

In January 2008, the Veteran reported that the December 2007 
examiner had erroneously denied incapacitating episodes of 
low back pain.  A few days later, in another letter, the 
Veteran reported that he had several disabling episodes of 
low back pain in recent months.  

The RO issued a statement of the case (SOC) discussing the 
rating lumbar strain in May 2008.  Evidence submitted by the 
Veteran since that time had previously been considered and 
will not require a remand for re-adjudication.  

For disabilities evaluated on the basis of limitation of 
motion, VA is required to apply the provisions of 38 C.F.R. 
§§ 4.40, 4.45, pertaining to functional impairment.  The 
Court has instructed that in applying these regulations, VA 
should obtain examinations in which the examiner determined 
whether the disability was manifested by weakened movement, 
excess fatigability, or incoordination, including during 
flare-ups.  Such inquiry is not to be limited to muscles or 
nerves.  These determinations are, if feasible, to be 
expressed in terms of the degree of additional range-of-
motion loss due to any weakened movement, excess 
fatigability, or incoordination.  DeLuca v. Brown, 8 Vet. 
App. 202, 206 (1995).

Chronic lumbar strain has been initially rated 20 percent.  
Throughout the appeal period, chronic lumbar spine strain has 
been manifested by limitation of motion of the thoracolumbar 
spine.  Radicular symptoms have not been associated with the 
service-connected lumbar spine strain and therefore will not 
be considered further.  

Spine disabilities are rated under the General Rating Formula 
for Diseases and Injuries of the Spine.  Diagnostic Code 
5237, Lumbosacral or cervical strain, is rated as follow.  

With or without symptoms such as pain 
(whether or not it radiates), stiffness, 
or aching in the area of the spine 
affected by residuals of injury or 
disease 

Unfavorable ankylosis of the entire 
spine.........................................................100

Unfavorable ankylosis of the entire 
thoracolumbar 
spine....................................
...............................50

Unfavorable ankylosis of the entire 
cervical spine; or, forward flexion of 
the thoracolumbar spine 30 degrees or 
less; or, favorable ankylosis of the 
entire thoracolumbar 
spine............................................40

Forward flexion of the cervical spine 15 
degrees or less; or, favorable ankylosis 
of the entire cervical spine.  30

Forward flexion of the thoracolumbar 
spine greater than 30 degrees but not 
greater than 60 degrees; or, forward 
flexion of the cervical spine greater 
than 15 degrees but not greater than 30 
degrees; or, the combined range of motion 
of the thoracolumbar spine not greater 
than 120 degrees; or, the combined range 
of motion of the cervical spine not 
greater than 170 degrees; or, muscle 
spasm or guarding severe enough to result 
in an abnormal gait or abnormal spinal 
contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis..  20

Note (1): Evaluate any associated 
objective neurologic abnormalities, 
including, but not limited to, bowel or 
bladder impairment, separately, under an 
appropriate diagnostic code.

Note (2): (See also Plate V.) For VA 
compensation purposes, normal forward 
flexion of the cervical spine is zero to 
45 degrees, extension is zero to 45 
degrees, left and right lateral flexion 
are zero to 45 degrees, and left and 
right lateral rotation are zero to 80 
degrees.  Normal forward flexion of the 
thoracolumbar spine is zero to 90 
degrees, extension is zero to 30 degrees, 
left and right lateral flexion are zero 
to 30 degrees, and left and right lateral 
rotation are zero to 30 degrees.  The 
combined range of motion refers to the 
sum of the range of forward flexion, 
extension, left and right lateral 
flexion, and left and right rotation.  
The normal combined range of motion of 
the cervical spine is 340 degrees and of 
the thoracolumbar spine is 240 degrees.  
The normal ranges of motion for each 
component of spinal motion provided in 
this note are the maximum that can be 
used for calculation of the combined 
range of motion.

Note (3): In exceptional cases, an 
examiner may state that because of age, 
body habitus, neurologic disease, or 
other factors not the result of disease 
or injury of the spine, the range of 
motion of the spine in a particular 
individual should be considered normal 
for that individual, even though it does 
not conform to the normal range of motion 
stated in Note (2).  Provided that the 
examiner supplies an explanation, the 
examiner's assessment that the range of 
motion is normal for that individual will 
be accepted.

Note (4): Round each range of motion 
measurement to the nearest five degrees.

Note (5): For VA compensation purposes, 
unfavorable ankylosis is a condition in 
which the entire cervical spine, the 
entire thoracolumbar spine, or the entire 
spine is fixed in flexion or extension, 
and the ankylosis results in one or more 
of the following: difficulty walking 
because of a limited line of vision; 
restricted opening of the mouth and 
chewing; breathing limited to 
diaphragmatic respiration; 
gastrointestinal symptoms due to pressure 
of the costal margin on the abdomen; 
dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or 
neurologic symptoms due to nerve root 
stretching.  Fixation of a spinal segment 
in neutral position (zero degrees) always 
represents favorable ankylosis.

Note (6): Separately evaluate disability 
of the thoracolumbar and cervical spine 
segments, except when there is 
unfavorable ankylosis of both segments, 
which will be rated as a single 
disability.

The above-listed rating criteria require that for a rating 
higher than 20 percent, either thoracolumbar spine ankylosis, 
or, forward flexion of the thoracolumbar spine to 30 degrees 
or less be shown be shown.  There is no evidence of either in 
this case.  Although activities do increase the pain and pain 
does limit the useful range of motion, even considering the 
additional functional impairment due to pain, it appears that 
the criteria for the next higher rating are not more nearly 
approximated.  In other words, the lumbar spine disability 
does not cause functional impairment that more nearly 
approximates a disability manifested by thoracolumbar spine 
ankylosis or forward flexion of the thoracolumbar spine 30 
degrees or less.    

The evidence does not contain factual findings that 
demonstrate distinct time periods in which the service-
connected chronic lumbar strain disability exhibited diverse 
symptoms meeting the criteria for different ratings during 
the course of the appeal.  The assignment of staged ratings 
therefore is not necessary.  Hart, supra.  

After considering all the evidence of record, the Board finds 
that the preponderance of it is against the claim.  Because 
the preponderance of the evidence is against the claim, the 
benefit of the doubt doctrine is not for application.  See 
38 U.S.C.A. § 5107 (West 2002); Gilbert, supra.  The claim 
for an initial disability rating greater than 20 percent for 
chronic lumbar strain must be denied.  

Extraschedular Consideration

38 C.F.R. § 3.321(b) (2008) provides that where the 
disability picture is so exceptional or unusual that the 
normal provisions of the rating schedule would not adequately 
compensate the veteran for his service-connected disability, 
an extra-schedular evaluation will be assigned.  Where the 
veteran has alleged or asserted that the schedular rating is 
inadequate or where the evidence shows exceptional or unusual 
circumstances, the Board must specifically adjudicate the 
issue of whether an extraschedular rating is appropriate, and 
if there is enough such evidence, the Board must direct that 
the matter be referred to the VA Central Office for 
consideration.  If the matter is not referred, and is raised 
by the record, the Board must provide adequate reasons and 
bases for its decision to not so refer it.  Colayong v. West 
12 Vet. App. 524, 536 (1999); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).  

In this case, the veteran has not asserted nor does the 
evidence suggest that a schedular rating is inadequate or 
that exceptional or unusual circumstances exist.  In the 
absence of evidence of such factors, the Board is not 
required to remand this matter to the RO for the procedural 
actions outlined in 38 C.F.R. § 3.321(b) (1).  See Bagwell v. 
Brown, 9 Vet. App. 157, 158-9 (1996); Floyd v. Brown, 9 Vet. 
App. 88, 96 (1996); Shipwash, 8 Vet. App. at 227.  See also 
VAOPGCPREC. 6-96. 

Earlier Effective Date

The Veteran seeks an effective date earlier than March 17, 
2004, for service connection for PTSD.  

The veteran submitted an original service connection claim 
for various disorders, including "nervousness" in February 
1980.  Thereafter, the RO denied service connection for a 
nervous condition, among others.  The veteran appealed that 
decision to the Board.  In November 1983, the Board denied 
service connection for PTSD.  The Board decision became 
final.  

The Veteran requested service connection for a nervous 
condition in March 1988.  The RO responded with a letter 
requesting new and material evidence in May 1988.  In January 
1989, the RO denied reopening the case.  The Veteran 
appealed.  Later, in a May 2, 1990-issued decision, the Board 
denied service connection for an acquired psychiatric 
disorder to include PTSD on the basis that neither 
schizophrenia nor PTSD was shown within the requisite time 
period after active military service.  In June 1990, the 
Board denied the Veteran's reconsideration motion.  The 
Veteran did not appeal the May 2, 1990, Board decision to the 
Court and the May 2, 1990-issued Board decision became final. 

In April and May 1991, the Veteran requested that the claim 
be reopened.  He submitted pertinent evidence.  The RO date-
stamped the earlier application to reopen the claim on April 
26, 1991.  Inexplicably, the RO did not act on this claim or 
on the May 1991-received claim.  In an August 1991 letter, 
the RO indicated that no action would be taken regarding the 
Veteran's claim until his claims folder was returned from the 
Court.  On September 30, 1994, the RO received additional 
medical records and another application to reopen the claim.  
The RO responded in October 1994, by notifying the Veteran 
that new and material evidence sufficient to reopen the claim 
had not been submitted.  Appeal rights were attached to the 
October 4, 1994, RO notice letter. 

On October 27, 1994, however, the RO sent another notice and 
development letter to the Veteran informing him that they had 
received his new claim for service connection for a nervous 
disorder.  In an April 1995 notice letter, the RO again 
denied the claim because no new and material evidence had 
been received.  The Veteran commenced an appeal by submitting 
a timely NOD to the April 1995 RO rating decision.  The NOD 
was received in June 1995.  Thus, it is timely with respect 
to the October 4, 1994, RO decision also.  Inexplicably, the 
RO failed to issue an SOC and the Veteran's April 26, 1991, 
claim remained pending. 

In March 2004, the Veteran again requested that his claim be 
reopened.  In February 2005, the RO granted service 
connection for PTSD effective from March 17, 2004, the date 
that the RO received the most recent claim.  The Veteran 
timely appealed for an effective date for service connection 
PTSD earlier than March 17, 2004.  

Among the Veteran's theories of entitlement to an effective 
date earlier than March 17, 2004, for service connection for 
PTSD is that the November 1983 Board decision is based on 
clear and unmistakable error.  This motion for clear and 
unmistakable error in a prior Board decision has been denied 
in a separate decision. 

The effective date of service connection will be the later of 
the date of receipt of claim or the date entitlement arose if 
the claim is received more than one year after the veteran's 
discharge from service.  38 U.S.C.A. § 5110; 38 C.F.R. 
§ 3.400.  If based on receipt of new and material evidence, 
other than service department records, received after the 
final disallowance, the effective date will be the date of 
receipt of the new claim or the date entitlement arose, 
whichever is later.  38 C.F.R. § 3.400(q), (r) (2008).

Any communication or action, indicating intent to apply for 
one or more benefits under the laws administered by VA, from 
a claimant, his or her duly authorized representative, a 
Member of Congress, or some person acting as next friend of a 
claimant who is not sui juris may be considered an informal 
claim.  Such informal claim must identify the benefit sought.  
38 C.F.R. § 3.155 (2008).

Because a similar service connection claim was denied by the 
Board on May 2, 1990, the Board cannot consider evidence 
received prior to May 2, 1990.  No revision to the prior 
final May 2, 1990, Board decision may be made absent clear 
and unmistakable error.  38 U.S.C.A. § 5109A; 38 C.F.R. 
§ 3.400(k); Best v Brown, 10 Vet. App. 322 (1997) 38 C.F.R. 
§ 3.105.  The veteran has not asserted that the May 2, 1990, 
Board decision is based on clear and unmistakable error.  

The next question is whether at any time after May 2, 1990, 
and prior to March 17, 2004, the veteran submitted a claim 
for service connection for PTSD.  The claims files reflect 
that the veteran submitted such a claim on April 26, 1991; 
however, under certain circumstances, an even earlier-dated 
treatment report may suffice as a claim for service 
connection.  

Under 38 C.F.R. § 3.157, a treatment report dated prior to 
the actual claim may suffice as a claim in certain 
circumstances.  The provision applies only where a formal 
claim for compensation has been allowed, or disallowed for 
the reason that the disability is not compensable in degree.  
38 C.F.R. § 3.157 (b).  In this case, a formal claim for 
compensation had not been allowed at any prior time, nor had 
a formal claim for compensation been disallowed for the 
reason that the disability is not compensable in degree.  
Thus, the provisions set forth at § 3.157 need not be 
discussed further. 

Because service connection for PTSD is based on receipt of 
new and material evidence other than service department 
records received after the final May 2, 1990, disallowance, 
the effective date will be the date of receipt of the new 
claim or the date entitlement arose, whichever is later.  
38 C.F.R. § 3.400(q), (r) (2008).  The date of receipt of 
claim is clearly April 26, 1991.  The final question 
therefore is whether entitlement to service connection arose 
before or after that date.  

With respect to the phrase "the date entitlement arose", 
the regulation has not defined that term.  The Court has 
stressed what that phrase does not mean, however.  In 
McGrath v. Gober, the Court offered the following:

As noted above, the effective date of an award 
"shall be fixed in accordance with the facts 
found, but shall not be earlier than the date of 
receipt of application therefor."  Thus, when an 
original claim for benefits is pending, as the 
Board found here, the date on which the evidence 
is submitted is irrelevant even if it was 
submitted over twenty years after the time period 
in question."  McGrath v. Gober, 14 Vet. 
App. 28, 35 (2000).  

In McGrath, the Board had found the earliest date that a VA 
examiner had diagnosed PTSD as "the date entitlement arose" 
and used that date, rather than an earlier date of receipt of 
the pending claim (the claim had pended for over 20 years), 
as the effective date.  The Board infers from this that the 
date entitlement arose is not meant to be the date of an 
examination, but rather, the date that VA received the 
pending claim for PTSD, especially where VA had simply failed 
to address the claim for several years.

The Court's analysis explains the applicable statute, 
38 U.S.C.A. § 5110.  According to § 5110 (a), unless 
specifically provided elsewhere in this chapter, the 
effective date based on a claim reopened will be fixed in 
accordance with facts found, but will not be earlier than the 
date of receipt of application therefor.  The only other 
provision that might apply and that appears elsewhere in that 
chapter is § 5110 (g), where the phrase "...pursuant to any 
Act or administrative issue,..." is used.  This phrase 
delimits the effective date based on a new or changed 
regulation to a date no earlier than the date of the new or 
revised regulation.  

The phrase "date entitlement arose", as used in VA 
regulations, does not appear in the statute.  Conversely, the 
phrase "...pursuant to any Act or administrative issue," 
appears in the statute, but does not appear in the 
regulation.  The Board infers from these facts that the 
phrase "date entitlement arose" as used in 38 C.F.R. 
§ 3.400 must refer to § 5110 (g) "...pursuant to any Act or 
administrative issue,".  Thus, the Board need not consider 
the date that a physician offered a favorable diagnosis or 
medical nexus opinion to be the date that entitlement arose.  

This conclusion is borne out in Lalonde v. West, 12 Vet. 
App. 377 (1999), where the Court stressed that the effective 
date for an award of service connection is not based on the 
earliest medical evidence demonstrating a causal connection, 
but on the date of the claim for service connection.

In this case, the "date entitlement arose" refers to the 
date of enactment of current 38 U.S.C.A. § 1110, which 
authorizes compensation for any service-connected disability.  
The date of that act of Congress is September 2, 1958.  The 
latter of the date entitlement arose or date of receipt of 
claim is April 26, 1991, the date of receipt of claim.  
Because the Veteran submitted the current service connection 
claim on April 26, 1991, and that claim remained pending 
until service connection for PTSD was ultimately granted, the 
evidence favors an earlier effective date of April 26, 1991, 
for service connection for PTSD.  






ORDER

An initial 70 percent rating for PTSD is granted, subject to 
the laws and regulations governing payment of monetary 
benefits. 

An initial rating in excess of 20 percent for chronic lumbar 
strain is denied.

An earlier effective date of April 26, 1991, for service 
connection for PTSD is granted.  


REMAND

As noted in the introduction, in October 2005, the RO denied 
service connection for coronary artery disease.  In November 
2005, the Veteran submitted a timely NOD.  An SOC addressing 
this issue has not been issued and it is unclear that the NOD 
has been withdrawn.  Unless the matter has been resolved, the 
agency must prepare an SOC.  38 C.F.R. § 19.26; Manlincon, 
supra; VAOPGCPREC 16-92.  However, the issue will be returned 
to the Board after issuance of the SOC only if perfected by 
the filing of a timely substantive appeal.  Smallwood v. 
Brown, 10 Vet. App. 93, 97 (1997).

Accordingly, the case is REMANDED for the following action:

The RO should issue an SOC with respect 
to the denial of service connection for 
CAD.  The veteran should be informed 
that, under 38 C.F.R. § 20.302 (2008), he 
has 60 days from the date of mailing of 
the statement of the case to file a 
substantive appeal or a request for an 
extension of time to do so.  Thereafter, 
if a substantive appeal has been filed, 
the case should be returned to the Board, 
if in order.  The Board intimates no 
opinion as to the ultimate outcome of 
this case.  The appellant need take no 
action unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


